Citation Nr: 0532180	
Decision Date: 11/29/05    Archive Date: 12/07/05

DOCKET NO.  01-03 698	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in San Juan, the Commonwealth of Puerto Rico


THE ISSUE

Whether termination of special monthly pension based on the 
need for the aid and attendance of another person was proper.


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


ATTORNEY FOR THE BOARD

G. Zills, Counsel


INTRODUCTION

The veteran served on active duty from June 1953 to May 1955.

This case comes before the Board of Veterans' Appeals (Board) 
from a March 2001 RO decision which terminated the veteran's 
special monthly pension based on the need for the aid and 
attendance of another person.  In his April 2001 substantive 
appeal, the veteran requested a hearing at the RO.  A hearing 
was scheduled for April 26, 2001, but the veteran failed to 
appear for the hearing.  In August 2002, the Board conducted 
development on the veteran's claim.  In October 2003, the 
Board remanded the claim to the RO to obtain additional 
medical treatment records and to provide the veteran with a 
VA aid and attendance examination.  These actions have been 
accomplished, and the case has now been returned to the 
Board.   


FINDINGS OF FACT

1.  By a rating dated in August 1999, the RO held that the 
veteran was entitled to special monthly pension on account of 
the need of regular aid and attendance based on medical 
conditions resulting from bilateral hip replacement and 
arthritis from April 8, 1999; the veteran's condition was to 
be evaluated one year after his left hip replacement done on 
January 12, 1999.

2.  The veteran was examined by VA for disability evaluation 
purposes in June 2000 and by a rating dated in July 2000 the 
RO held that none of the requirements for special monthly 
pension based on the need for aid and attendance were met and 
proposed termination of this benefit.

3.  The veteran was provided with proper notice of the RO's 
proposal to terminate his aid and attendance benefits.

4.  By a rating dated in March 2001, the RO terminated the 
award of special monthly pension based on the need for aid 
and attendance as of May 31, 2001; the veteran was awarded 
special monthly pension at the housebound rated from June 1, 
2001.

5.  There is no competent evidence that the veteran is 
bedridden, or a patient in a nursing home, or is blind in 
both eyes, or helpless or so nearly helpless as to require 
the regular aid and attendance of another person.


CONCLUSION OF LAW

As of July 2000, none of the criteria for a grant of special 
monthly pension based on the need for aid and attendance were 
met and this benefit was properly terminated as of May 31, 
2001.  38 U.S.C.A. §§ 1502, 1521 (West 2002 & Supp. 2005); 38 
C.F.R. §§ 3.159, 3.351, 3.352 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Preliminary Matters - The Veterans Claims Assistance Act 
of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2005).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2005); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in his or her possession 
that pertains to the claim in accordance with 38 C.F.R. § 
3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).

The Board finds that the VCAA notice requirements have been 
satisfied.  With regard to element (1), the Board notes that 
the veteran was provided with VCAA notice letters in April 
2001, February 2004, and October 2004 that informed him of 
the type of information and evidence necessary to 
substantiate his claim.  In addition, by virtue of the rating 
decision on appeal, the statement of the case (SOC), and the 
supplemental statements of the case (SSOCs), he was provided 
with specific information as to why this particular claim was 
being denied, and of the evidence that was lacking.

With regard to elements (2) and (3), the Board notes that the 
VCAA notice letters in April 2001, February 2004, and October 
2004 notified the veteran of his and VA's respective 
responsibilities for obtaining information and evidence under 
the VCAA.  More specifically, the letters explained that VA 
would help him get such things as medical records, employment 
records, or records from other Federal agencies, but that he 
was responsible for providing any necessary releases and 
enough information about the records so that VA could request 
them from the person or agency that had them.

Finally, with respect to element (4), the Board notes that 
the VCAA notice letters in April 2001, February 2004, and 
October 2004 contained specific requests that the veteran 
provide additional evidence in support of his claim.  He was 
asked to tell VA about any other records that might exist to 
support his claim, and was informed that he should send 
information describing such additional evidence or the 
evidence itself to the RO.  In addition, he was supplied with 
the complete text of 38 C.F.R. § 3.159 by way of an SSOC 
dated in May 2005.

In concluding that the VCAA notice requirements have been 
satisfied, the Board has relied on communications other than 
the formal VCAA notice letters provided to the appellant.  
However, the VCAA requires that VA provide the appellant 
notice of the elements outlined above.  Once that has been 
done, irrespective of whether it has been done by way of a 
single notice letter, or via more than one communication, the 
essential purposes of the VCAA have been satisfied.  Here, 
the Board finds that, because each of the four content 
requirements of a VCAA notice has been met, any error in not 
providing a single notice to the appellant covering all 
content requirements was harmless.  See, e.g., 38 C.F.R. 
§ 20.1102 (2005) and Mayfield, supra.

VA must also make reasonable efforts to assist the appellant 
in obtaining evidence necessary to substantiate the claim for 
the benefits sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a); 38 C.F.R. § 3.159(c),(d).  The duty 
to assist includes obtaining records of relevant treatment at 
VA facilities, and any other relevant records held by any 
Federal department or agency identified by the appellant.  If 
VA is unable to obtain records identified by the appellant, 
VA must notify him of the identity of the records that were 
not obtained, explain the efforts taken to obtain the 
records, and describe any further action to be taken.

In this case, the Board finds that VA has met its duty to 
assist the appellant in the development of his claim under 
the VCAA.  VA examinations have been provided which address 
the claim.  Service, VA, and private medical records have 
been associated with the claims file, and there do not appear 
to be any outstanding medical records that are relevant to 
this appeal.  

The Board finds that the notice and duty to assist provisions 
of the law have been satisfied.  See 38 U.S.C.A. §§ 5103, 
5103A; 38 C.F.R. § 3.159.

II.  Propriety of termination of special monthly pension for 
aid and attendance

In August 1999, the RO noted that the veteran underwent left 
hip replacement on January 12, 1999, and right hip 
replacement on May 3, 1999, and that his diagnoses also 
included advanced osteoarthritis of knee joints.  The RO 
granted special monthly pension based on the need for aid and 
attendance in performing activities of daily living.  Such 
benefits were granted as the veteran was suffering from 
bilateral hip replacement and arthritis.  It was noted that 
the veteran's condition would be evaluated one year after his 
left hip replacement.  

In July 2000, entitlement to special monthly pension by 
reason of being housebound was established, but the RO 
proposed to terminate aid and attendance benefits due to 
improvement in the veteran's medical conditions.  In 
accordance with 38 C.F.R. § 3.105(f), a letter was sent to 
the veteran in August 2000 explaining the contemplated action 
and the reasons therefor.  Additional evidence submitted did 
not show that aid and attendance benefits should be 
continued, and in March 2001 the RO issued a decision which 
terminated the veteran's aid and attendance benefits as of 
May 31, 2001.  The RO held that the veteran was entitled to 
special monthly pension at the housebound rated as of June 1, 
2001.  At issue before the Board is the question of whether 
the RO's termination of such benefits was proper.

Increased pension is payable to a veteran by virtue of being 
housebound or by reason of the need for aid and attendance.  
See 38 U.S.C.A. §§ 1502, 1521 (West 2002 & Supp. 2005); 38 
C.F.R. § 3.351(a)(1) (2005).

The need for aid and attendance means being helpless or 
nearly so helpless as to require the aid and attendance of 
another person.  See 38 U.S.C.A. §§ 1502(b) (West 2002 & 
Supp. 2005); 38 C.F.R. § 3.351(b) (2005).  The veteran will 
be considered to be in such need if he: (1) is blind or so 
nearly blind as to have corrected visual acuity of 5/200 or 
less, in both eyes, or concentric contraction of the visual 
field to 5 degrees or less; or (2) is a patient in a nursing 
home because of mental or physical incapacity; or (3) 
establishes a factual need for aid and attendance under the 
criteria set forth in 38 C.F.R. § 3.352(a).

The following basic considerations are critical in 
determining the need for the regular aid and attendance of 
another person: inability of the veteran to dress or undress 
himself, or to keep himself ordinarily clean and presentable; 
frequent need of adjustment of any special prosthetic or 
orthopedic appliances which by reason of the particular 
disability cannot be done without aid (this will not include 
the adjustment of appliances which normal persons would be 
unable to adjust without aid, such as supports, belts, lacing 
at the back, etc.); inability of the veteran to feed himself 
through loss of coordination of upper extremities or through 
extreme weakness; inability to attend to the wants of nature; 
or incapacity, physical or mental, which requires care or 
assistance on a regular basis to protect the veteran from 
hazards or dangers incident to his daily environment.  See 38 
C.F.R. 
§ 3.352(a) (2005).

Eligibility for aid and attendance requires that at least one 
of the enumerated factors of 38 C.F.R. § 3.352(a) be present.  
Turco v. Brown, 9 Vet. App. 222 (1996).  It is not required 
that all of the disabling conditions be found to exist before 
a veteran meets the criteria for the regular aid and 
attendance of another person.  The particular personal 
function, which the veteran is unable to perform, should be 
considered in connection with his condition as a whole.  It 
is only necessary that the evidence establishes that the 
veteran is so helpless as to need regular aid and attendance, 
not that there be a constant need.  See 38 C.F.R. § 3.352(a) 
(2005).

The criteria for determining whether a veteran is in need of 
the aid and attendance of another person may be met if he is 
bedridden.  "Bedridden" is defined as a condition that, 
through its essential character, actually requires that the 
veteran remain in bed.  The fact that a veteran has 
voluntarily taken to bed or that a physician has prescribed 
rest in bed for the greater or lesser part of the day to 
promote convalescence or cure will not suffice.  See Id.

The performance of the necessary aid and attendance service 
by a relative of the beneficiary or other member of his or 
her household will not prevent the granting of the additional 
allowance.  See 38 C.F.R. § 3.352(c) (2005).

In June 2000, the veteran was given a VA aid and attendance 
examination.  It was indicated that he had undergone 
bilateral total hip replacement, and also suffered from 
arterial hypertension, recurrent nasal pterygium of the right 
eye, and excision of the left testicle.  He walked with the 
aid of two Canadian crutches, and walked slowly and for short 
distances only due to pain.  He required an attendant in 
reporting to the examination.  He was not hospitalized and 
was not bedridden.  He enjoyed fairly good vision.  He 
appeared mentally sound and was capable of managing his 
benefit payments.  During a typical day, he awoke at 6:30 
a.m. and shaved and dressed (while seated).  He fixed 
breakfast, and then took his pills.  Then he would read the 
newspaper and tend to his yard.  In the afternoon he would 
have lunch and watch television, and then would bathe between 
3 p.m. and 4 p.m.  His wife fixed dinner about 5 p.m., and 
after dinner he watched television until going to sleep 
around 9 p.m.  On physical examination, the veteran was well-
nourished and well-developed.  He was "chair ridden" most 
of the time.  He was able to eat, shave, and attend to the 
needs of nature by himself.  He needed assistance in bathing 
and putting his socks and shoes on due to dizziness and pain 
in his hips when bending forward.  There was no limitation of 
motion or deformity of the spine.  He was able to walk well 
by himself with the aid of two Canadian crutches, but walked 
slowly and only for short distances.  He was able to leave 
his home for medical appointments.  The examiner's diagnoses 
were status post bilateral hip replacement, hypertensive 
cardiovascular disease, and degenerative joint disease.

In a private examination given in March 2004, the examiner 
diagnosed the veteran with severe osteoarthritis with status 
post arthroplasties of both hips and both knees.  
Osteomyelitis of the left knee was also indicated.  It was 
noted that the veteran was not able to walk unaided.  He was 
able to feed himself, but was unable to bathe or attend to 
the needs of nature by himself.  He was confined to bed, but 
was able to sit up.  He was not blind.  He was not able to 
travel or leave home without assistance.  He required nursing 
home care.  Recent hospitalization was indicated as a fact 
showing the need for aid and attendance.  

In November 2004, the veteran was given another VA aid and 
attendance examination.  It was noted that he had undergone 
bilateral total hip arthroplasty, left knee arthroplasty, and 
had recently had right knee total replacement.  Hypertension 
and osteoporosis were also indicated.  He required an 
attendant to report for the examination.  He was not 
hospitalized, and was not permanently bedridden.  He was not 
wearing glasses, and best corrected vision was not 5/200 or 
worse in both eyes.  He was capable of managing benefit 
payments and was currently handling his financial affairs.  
His capacity to protect himself from the hazards and dangers 
of his daily environment was limited due to his hip and knee 
replacements.  He reported daily knee and hip pain, and 
occasional back pain.  He had poor balance which affected his 
ability to ambulate, and he used crutches to ambulate.  He 
reported that he was able to travel outside his home, but 
only when assisted by another.  He experienced dizziness when 
he made abrupt changes in the position of his head or body.  
On a typical day, he reported that he woke up at 6 a.m. and 
went to the bathroom and then dressed.  He dressed sitting 
down, but said he needed assistance for fastening some parts 
of his clothing.  He then had breakfast, which he sometimes 
prepared himself.  He then spent his day reading the 
newspaper, tending his yard, or watching television.  He 
stated that he had difficulty standing for very long or 
sitting in one position for very long.  On physical 
examination, he was alert and oriented, and well-groomed and 
well-developed.  He ambulated with crutches.  He was able to 
shave, feed, and tend to the needs of nature by himself.  He 
said he needed aid in fastening clothing and bathing because 
he could stand for only 5 to 10 minutes before having to sit 
down.  He had mild limitation of motion of the right knee.  
Coordination seemed unimpaired, but there was deficit in 
weightbearing, balance, and propulsion which was worse on the 
right side.  There was no limitation of motion or deformity 
of the spine.  He was able to walk without the assistance of 
another person, but used crutches to ambulate.  He was able 
to leave his home but needed company to do so.  The 
examiner's diagnoses were bilateral hip replacement, left 
knee total arthroplasty in May 1990, right knee total 
replacement in August 2004, and uncontrolled hypertension.  

Recent outpatient treatment records primarily reflect 
treatment associated with the veteran's right knee total 
replacement.  In January 2005 it was indicated that he was 
ambulatory and had intact range of motion, and was feeling 
well with no complaints.  Review of outpatient treatment 
records reflects that they do not contain any findings 
tending to show that the veteran is blind or so nearly blind 
as to have corrected visual acuity of 5/200 or less, in both 
eyes, or concentric contraction of the visual field to 5 
degrees or less; or is a patient in a nursing home because of 
mental or physical incapacity; or has a factual need for aid 
and attendance under the criteria set forth in 38 C.F.R. § 
3.352(a).

Based upon the evidence of record, the Board finds the 
veteran is not blind, or nearly blind, and is not 
institutionalized in a nursing home on account of physical or 
mental incapacity.  He is not shown to be unable to feed or 
clothe himself nor to be bedridden or incapable of attending 
to the needs of nature without assistance.  The most recent 
VA examination suggests that the veteran benefits from 
assistance in dressing and bathing because he is unable to 
stand for very long.  However, this evidence does not show 
that he is unable to perform these functions unassisted if he 
is not required to stand for a long period of time to do so.  
In this regard, the Board notes that recent evidence 
indicates that the veteran is ambulatory with intact range of 
motion.  Likewise, the most recent VA examination does not 
report that the veteran is unable to protect himself from the 
hazards and dangers of his daily environment, but suggests 
only that he would be limited in doing so.  His disabilities, 
when considered in conjunction with each other, do not result 
in his inability to care for most of his daily personal needs 
without regular personal assistance from others, nor do they 
result in an inability to protect himself from the hazards 
and dangers of his daily environment.  Therefore, the Board 
finds entitlement to special monthly pension benefits based 
upon the need for aid and attendance of another person is not 
warranted.

When all the evidence is assembled VA is then responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim, in which case the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990).  Here, the 
preponderance of the evidence does not show that the veteran 
meets the criteria for a special monthly pension based on the 
need for the aid and attendance of another person, and thus 
the RO's actions in terminating such benefit were proper.


ORDER

Termination of special monthly pension based on the need for 
the aid and attendance of another person was proper.


____________________________________________
Gary L. Gick
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


